 


114 HR 2220 IH: Marine and Hydrokinetic Renewable Energy Act of 2015
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2220 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2015 
Mr. Deutch introduced the following bill; which was referred to the Committee on Science, Space, and Technology
 
A BILL 
To promote research, development, and demonstration of marine and hydrokinetic renewable energy technologies, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Marine and Hydrokinetic Renewable Energy Act of 2015. 2.Definition of marine and hydrokinetic renewable energySection 632 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17211) is amended in the matter preceding paragraph (1) by striking electrical. 
3.Marine and hydrokinetic renewable energy research and developmentSection 633 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17212) is amended to read as follows:  633.Marine and hydrokinetic renewable energy research and developmentThe Secretary, in consultation with the Secretary of the Interior, the Secretary of Commerce, and the Federal Energy Regulatory Commission, shall carry out a program of research, development, demonstration, and commercial application to accelerate the introduction of marine and hydrokinetic renewable energy production into the United States energy supply, giving priority to fostering accelerated research, development, and commercialization of technology, including— 
(1)to assist technology development to improve the components, processes, and systems used for power generation from marine and hydrokinetic renewable energy resources; (2)to establish critical testing infrastructure necessary— 
(A)to cost effectively and efficiently test and prove the efficacy of marine and hydrokinetic renewable energy devices; and (B)to accelerate the technological readiness and commercialization of those devices; 
(3)to support efforts to increase the efficiency of energy conversion, lower the cost, increase the use, improve the reliability, and demonstrate the applicability of marine and hydrokinetic renewable energy technologies by participating in demonstration projects; (4)to investigate variability issues and the efficient and reliable integration of marine and hydrokinetic renewable energy with the utility grid; 
(5)to identify and study critical short- and long-term needs to create a sustainable marine and hydrokinetic renewable energy supply chain based in the United States; (6)to increase the reliability and survivability of marine and hydrokinetic renewable energy technologies; 
(7)to verify the performance, reliability, maintainability, and cost of new marine and hydrokinetic renewable energy device designs and system components in an operating environment; (8)to coordinate and avoid duplication of activities across programs of the Department and other applicable Federal agencies, including National Laboratories, and to coordinate public-private collaboration in all programs under this section; 
(9)to identify opportunities for joint research and development programs and development of economies of scale between— (A)marine and hydrokinetic renewable energy technologies; and 
(B)other renewable energy and fossil energy programs, offshore oil and gas production activities, and activities of the Department of Defense; and (10)to support in-water technology development with international partners using existing cooperative procedures (including memoranda of understanding)— 
(A)to allow cooperative funding and other support of value to be exchanged and leveraged; and (B)to encourage international research centers and international companies to participate in the development of water technology in the United States and to encourage United States research centers and United States companies to participate in water technology projects abroad.. 
4.National Marine Renewable Energy Research, Development, and Demonstration CentersSection 634(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17213(b)) is amended to read as follows:  (b)PurposesA Center (in coordination with the Department and National Laboratories) shall— 
(1)advance research, development, demonstration, and commercial application of marine and hydrokinetic renewable energy technologies; (2)support in-water testing and demonstration of marine and hydrokinetic renewable energy technologies, including facilities capable of testing— 
(A)marine and hydrokinetic renewable energy systems of various technology readiness levels and scales; (B)a variety of technologies in multiple test berths at a single location; and 
(C)arrays of technology devices; and (3)serve as information clearinghouses for the marine and hydrokinetic renewable energy industry by collecting and disseminating information on best practices in all areas relating to developing and managing marine and hydrokinetic renewable energy resources and energy systems.. 
5.Authorization of appropriationsSection 636 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17215) is amended by striking 2008 through 2012 and inserting 2016 through 2019.  